DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Species A (i.e. Fig. 8) and Species II (i.e. Figs. 12A-C) in the reply filed on 09/28/2020 is acknowledged.  Applicant alleges that all of Claims 1-20 read on the elected species.  To the contrary, further examination of the instant application refutes applicant’s allegation.  
Specifically, Claims 13-17 recite the distinct structure of a “second trench [that] runs perpendicular to the first trench”.   This structure is not present in the elected embodiments of Figs. 8 and 12A-C.  Instead, as the instant application makes clear, this structure relates to a non-elected embodiment of Fig. 13 (see ¶ [0058]) including a second trench (of 323) that runs perpendicular to a first trench (of 25/321).  
Furthermore, Claims 20 recites the distinct structure “wherein the gate electrode (i.e. 25) of the at least one transistor cell (20) of the second transistor device (2) and the electrode (311) of the capacitor (31) are arranged in a common trench”.   However, the elected embodiments of Figs. 8 and 12A-C fail to teach this particular structure.  Instead, as the instant application makes clear, this structure relates to a non-elected embodiment of Fig. 17 (see ¶ [0069]) wherein a gate electrode (25) of the at least one transistor cell (20) of the second transistor device (2) and the electrode of the capacitor (31) are arranged in a common trench.

Accordingly Claims 13-17 and 20 are hereby withdrawn from examination for failing to read on applicant’s elected Species A (i.e. Fig. 8) and Species II (i.e. Figs. 12A-C).  (See MPEP § 821 teaching “[a]ll claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner”).
Claims 1-12 and 18-19 are examined herewith.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-20 are also rejected by virtue of their dependence from indefinite base Claim 1.

Regarding Claim 1:
In lines 8-9: The limitation of “a capacitor coupled between the second load node of the first transistor device…” renders the claim indefinite by failing to recite the essential feature of a second coupling point, between which the capacitor is coupled with the second load node.  Based on the instant application (e.g. Fig. 1 and ¶ [0025]), for examination purposes this will be interpreted as “a capacitor coupled between the second load node of the first transistor device and the control node (i.e. G2) of the second transistor device (i.e. 2)”.

Regarding Claim 12:
In line 5: The limitation of “a body region separating the drift region from the body region” renders the claim indefinite because the “body region” (23) cannot reasonably separate itself from the “drift region” (21).  Based on the instant application (e.g. Figs. 12A-C and ¶ [0046-57]), for examination purposes this will be interpreted as “a body region separating the drift region from the source region (i.e. 22)”.

Regarding Claim 20:
In line 2: The limitation of “the electrode of the capacitor” lacks antecedent basis.  Based on the instant application, for examination purposes this will be interpreted as “the capacitor electrode”, as previously recited in line 7 of parent Claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2016/0352318 to Amit et al. (from hereinafter Amit).
Regarding Claim 1 (as best understood), Amit teaches an electronic circuit (e.g. Fig. 8, reproduced below for convenience; see ¶ [0045-54]) comprising a first transistor device (e.g. FET power switch 800; see ¶ [0001, 42]) and a clamping circuit (e.g. clamp circuit 840; see ¶ [0042]), 
wherein the first transistor device (800) comprises a control node (e.g. gate of FET power switch 800) and a load path (e.g. conduction path of 840) between a first load node (e.g. second node “B”; see ¶ [0016-21]) and a second load node (e.g. first node “A”; see ¶ [0016-21]), 
wherein the clamping circuit (840) comprises a second transistor device (e.g. transistor switch 845; see ¶ [0042, 49-58]) and a drive circuit (e.g. circuit 820/830/860; see ¶ [0042-47]), 
wherein the second transistor device (845) comprises a control node (gate of 845) and a load path (e.g. conduction path of 845) connected in parallel (as evidenced by equivalent circuit diagram of Fig. 8) with the load path (e.g. conduction path of 840) of the first transistor device (800), and 
wherein the drive circuit (820/830/860) comprises a capacitor (e.g. Cc 830; see ¶ [0042, 49, 51]) coupled between the second load node (“A”) of the first transistor device (800) and the control node (gate of 845) of the second transistor device (845), and a first resistor (e.g. Rgs 860; see ¶ [0042, 46, 51]) coupled between the control node (gate of 845) of the second transistor device (845) and a further circuit node (e.g. also “B”; the examiner points out that this interpretation of the “further circuit node” is consistent with applicant’s instant Claims 2-3, their Figs. 1-3, and ¶ [0035] detailing how the “further circuit node” may be equipotential with, or the same as other “nodes” such as the “first load node” “B” of the first transistor device 800).

    PNG
    media_image1.png
    326
    574
    media_image1.png
    Greyscale


Regarding Claim 2, Amit teaches the electronic circuit of claim 1, wherein the further circuit node (“B”) is the first load node (“B”) of the first transistor device (800).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit in view of Japanese Publication No. JP-102482317A to Hirata. (from hereinafter Hirata, all citations address English-language machine translation attached).
Regarding Claim 3, Amit teaches the electronic circuit of claim 1.
Amit may not explicitly teach that the further circuit node (“B”) is the control node (gate of 800) of the first transistor device (800).
Hirata does teach a similar electronic circuit (e.g. Figs. 1, 4, 6-9 & 11; see Fig. 1 reproduced below for convenience) comprising an analogous first resistor (e.g. 21 or 23; see ¶ [008-21]) coupled to a further circuit node (e.g. gate G of IGBT 17; see ¶ [0019-20]), that is the control node (G of 17) of a first transistor device (17).

    PNG
    media_image2.png
    305
    301
    media_image2.png
    Greyscale

Before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Amit by arranging the first resistor device (860) between the control node of the second transistor device (e.g. gate of 845) and further circuit control node of the first transistor device (e.g. gate of 800) as claimed, because Hirata details how this configuration predictably and beneficially suppresses surge voltage and increases switching speed (see Hirata ¶ [0016-18 & 21-26]).
Furthermore, Hirata demonstrates that this integrated configuration is an art-recognized equivalent structure used for the same purpose as a power semiconductor rectifying device (see MPEP § 2144.06).


Regarding Claim 4, Amit and Hirata teach the electronic circuit of claim 1, further comprising: 
a second resistor (e.g. either of resistors Hirata 21/23) connected in series with the capacitor (Amit Cc 830; Hirata 22).


Claims 5-8, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit in view of U.S. Pre-Grant Pub. 2018/0019310 to Hirler et al. (from hereinafter Hirler).
Regarding Claim 5, Amit teaches the electronic circuit of claim 1.
Amit may not explicitly teach that the first transistor device (800) and the clamping circuit (840) are integrated in a common semiconductor body having a first surface.
Hirler does teach a similar electronic circuit (e.g. Figs. 13-18; see Fig. 13 reproduced below for convenience) comprising a first transistor device (e.g. power cell 19; see ¶ [0056-57]) and an analogous rectifying circuit (e.g. circuit 31, comprising circuit elements 14/18; see also Figs. 2-4 and ¶ [0044-45, 85-86]) are integrated in a common semiconductor body (e.g. body 10; see ¶ [0037-39]) having a first surface (e.g. top surface 10-1; see Fig. 11 and ¶ [0066, 78]).

    PNG
    media_image3.png
    430
    544
    media_image3.png
    Greyscale

Before the instant application was filed it would have been obvious to one of ordinary skill in the art to integrate in the common semiconductor body (such as Hirler 100) the first transistor device (800) and the clamping circuit (840) of Amit as claimed, to predictably and beneficially facilitate miniaturization of the semiconductor device into a single substrate.
Furthermore, Hirler demonstrates that this integrated configuration is an art-recognized equivalent structure used for the same purpose as a semiconductor rectifying device (see MPEP § 2144.06).  

Regarding Claim 6, Amit and Hirler teach the electronic circuit (e.g. see Hirler Fig. 14 reproduced below) of claim 5, wherein the first transistor device (Amit 800; Hirler 19) comprises a plurality of transistor cells (e.g. Hirler 19; see ¶ [0056]), each comprising: 
a drift region (e.g. Hirler 100; see ¶ [0057]); 
a source region (e.g. Hirler 101; see ¶ [0057]); 
a body region (e.g. Hirler “channel region” 102; see ¶ [0057]) separating the drift region (Hirler 100) from the source region (Hirler 101); 
a drain region (e.g. Hirler 108; see ¶ [0045, 96]); and 
a gate electrode (e.g. Hirler 131; see ¶ [0039-41]) dielectrically insulated from the body region (Hirler 102) by a gate dielectric  (e.g. Hirler insulators 132/142; see ¶ [0042-43]).

    PNG
    media_image4.png
    519
    580
    media_image4.png
    Greyscale


Regarding Claim 7, Amit and Hirler teach the electronic circuit of claim 6, wherein the gate electrode (Hirler 131) is arranged in a first trench (e.g. Hirler 14; see ¶ [0039-45]) extending from the first surface (Hirler 10-1) into the semiconductor body (Hirler 100).

Regarding Claim 8, Amit and Hirler teach the electronic circuit of claim 7, wherein each transistor cell (Hirler 19) further comprises:
a field electrode (e.g. Hirler 141; see ¶ [0039-45]) dielectrically insulated from the drift region (Hirler 100) and dielectrically insulated (by insulator[s] 132/142; see ¶ [0042-43]) from the gate electrode (Hirler 131).

Regarding Claim 11, Amit and Hirler teach the electronic circuit of claim 5, wherein the first resistor (Amit 860; Hirler 143 [see ¶ 0072 and Fig. 9]) comprises a conductor arranged in a third trench extending from the first surface (e.g. top of Hirler 10-1) into the semiconductor body (Hirler 100; see ¶ [0072] teaching “the ohmic resistor 143 is a resistor that has been "explicitly" arranged in the first path 15 in order to provide for a certain resistance value between the first load terminal 11… and the field electrodes 141… [and] the first path 15 is monolithically integrated within the power semiconductor device 1, for example by means of a poly-semiconductor material isolated from the semiconductor body 10 by means of an insulator… within a trench extending into the semiconductor body 10”).

Regarding Claim 12 (best understood), Amit and Hirler teach the electronic circuit of claim 6, 
wherein the second transistor device (Amit 845; Hirler 19) comprises at least one transistor cell (e.g. Hirler 19)comprising: 
a drift region (Hirler 100); 
a source region (Hirler 101); 
a body region (Hirler 102) separating the drift region (Hirler 100) from the body region (Hirler 102); 
a drain region (Hirler 108); and 
a gate electrode (Hirler 131) dielectrically insulated from the body region (Hirler 102) by a gate dielectric (Hirler 132/142).

Regarding Claim 18, Amit and Hirler teach the electronic circuit of claim 12, 
wherein the drift region (Hirler 100) of the at least one transistor cell (Hirler 19) of the second transistor device (Amit 845; Hirler 19) and the drift region (Hirler 100) of each of the plurality of transistor cells (Hirler 19) of the first transistor device (Amit 800; Hirler 19) are formed by the same semiconductor layer (e.g. of semiconductor body 10, as suggested by Hirler), and 
wherein the drain region (Hirler 108) of the at least one transistor cell (Hirler 19) of the second transistor device (Amit 845) and the drain region (Hirler 108) of each of the plurality of transistor cells (Hirler 19) of the first transistor device (Amit 800; Hirler 19) are formed by the same semiconductor layer (e.g. of semiconductor body 10, as suggested by Hirler).

Regarding Claim 19, Amit and Hirler teach the electronic circuit of claim 5 (the examiner submits that it would be obvious to form the second transistor with the structure taught by Hirler for the same reasons previously detailed in the rejection of Claim 5 above), 
wherein the second transistor device (Amit 845; Hirler 19) comprises at least one transistor cell (Hirler 19) having a drift region (Hirler 100), a source region (Hirler 101), a body region (Hirler 102) separating the drift region (Hirler 100) from the source region (Hirler 101), a drain region (Hirler 108), a gate electrode (Hirler 131) dielectrically insulated from the body region (Hirler 102) by a gate dielectric (Hirler 132/142), and a source electrode (e.g. Hirler load terminal 11; see ¶ [0037, 41-45]) connected to the source region (Hirler 101), 
wherein the capacitor (Amit Cc 830) comprises a capacitor (Amit Cc 830) electrode electrically connected to the gate electrode (Hirler 131) and dielectrically insulated from the drift region (Hirler 100) of the at least one transistor cell (Hirler 19) of the second transistor device (Amit 845; Hirler 19), and 
wherein the first resistor (Amit 860) is connected between the source electrode (Hirler 11) and the gate electrode (Hirler 131) of the at least one transistor cell (Hirler 19) of the second transistor device (Amit 845; Hirler 19).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amit and Hirler, as applied to Claim 5 above, and further in view of U.S. Pre-Grant Pub. 2013/0181272 to Rutter (from hereinafter Rutter).
Regarding Claim 9, Amit and Hirler teach the electronic circuit of claim 7.
	Amit and Hirler may not explicitly teach:
wherein the capacitor (Amit Cc 830) comprises: 
a first electrode arranged in a second trench extending from the first surface (Hirler 10-1) into the semiconductor body (Hirler 100); 
a dielectric layer dielectrically insulating the first electrode from the semiconductor body (Hirler 100); 
a second electrode; and 
a section of the semiconductor body (Hirler 100) arranged between the dielectric layer and the second electrode.
Rutter does teach a similar electronic circuit (see Figs. 1-2 [Fig. 1 shown below]):
wherein a capacitor (200; see ¶ [0037-39]) comprises: 
a first electrode (202; see ¶ [0039]) arranged in a second trench (150; see ¶ [0039]) extending from the first surface (e.g. top of substrate 110; see ¶ [0042]) into the semiconductor body (110); 
a dielectric layer (204; see ¶ [0039]) dielectrically insulating the first electrode (202) from the semiconductor body (110); 
a second electrode (120; see ¶ [0037]); and 
a section (102; see ¶ [0037]) of the semiconductor body (110) arranged between the dielectric layer (204) and the second electrode (120).

    PNG
    media_image5.png
    297
    499
    media_image5.png
    Greyscale

Before the instant application was filed it would have been obvious to one of ordinary skill in the art to integrate the capacitor (Cc 830) of Amit in the trench structure of Rutter as claimed, to predictably and beneficially improve various features including: system efficiencies, switching speeds, and capacitance per area (see Rutter ¶ [0006, 7, 20, 23].
Furthermore, Rutter demonstrates that this integrated trench-capacitor configuration is an art-recognized equivalent structure used for the same purpose as a power semiconductor device (see MPEP § 2144.06).  

Regarding Claim 10, Amit, Hirler, and Rutter teach the electronic circuit of claim 9, wherein the second electrode (Rutter 120; see ¶ [0040] teaching “shared” electrode 120) is connected to the drain region (Hirler 108; Rutter 102) of each of the plurality of transistor cells (Hirler 19; Rutter 115) of the first transistor device (Amit 800; Hirler 19; Rutter 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892